DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
Preliminary Remark
Claims 1-51, 53-55, 67, 68, and 78 are canceled.
Claim 83 is new.
Claim Rejections - 35 USC § 101
The rejection of claims 78 under 35 U.S.C. 101 for being directed to the judicial exception of fragments of nucleic acids which exist in nature without significantly more, made in the Office Action mailed on September 22, 2020 is withdrawn in view of the Amendment received on October 27, 2020.


Rejection - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 52, 56-66, 69-77, and 79-81 under 35 U.S.C. 101 for being directed to the judicial exception of fragments of nucleic acids which exist in nature without significantly more, made in the Office Action mailed on September 22, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on October 27, 2020 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.
In addition, claim 83 is rejected herein as being necessitated by Amendment (by its addition).The Rejection:
The claims recite a kit comprising a population of primers which embrace fragments of nucleic acids which otherwise exist in nature, which is a non-patent eligible subject matter. This judicial exception is not integrated into a practical application because and thus insufficient to amount to significantly more than the judicial exception for the following reasons.

comprise a sequence which is non-self-complementary and non-complementary to each other;
comprise a variable region and a constant region, wherein the constant region is positioned 5’ to the variable region; and
comprise 70% or more of two non-complementary and non-self-complementary nucleotides.
For the purpose of analysis, the decision from Ambry is adopted herein, wherein the court held that a primer pair direct to an otherwise naturally existing gene:
“The primer before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible” (page 7)

The court found that the primers were not patent eligible because they contained the “identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind” and that they were structurally identical to the ends of DNA strands found in nature” (page 7).
Also in Myriad, the court stated, “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible” (Id. At 2117)

The fact that the claimed population of polynucleotide primers embrace naturally existing DNA fragments is evidenced by the below search results:
PREDICTED: Homo sapiens proline rich Gla (G-carboxyglutamic acid) 3 (transmembrane) (PRRG3), transcript variant X3, mRNA 
Sequence ID: ref|XM_011531198.1|Length: 1161Number of Matches: 3
Related Information
Gene-associated gene details
Range 1: 1055 to 1067GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  1055  CTCTCTCTCTCTCtttctttttat  1067


PREDICTED: Homo sapiens Rac/Cdc42 guanine nucleotide exchange factor (GEF) 6 (ARHGEF6), transcript variant X8, mRNA 
Sequence ID: ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 

Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

As it can clearly be seen fragments of naturally existing DNA molecules are made up of repeating units of CTs which are: a) non-self-complementary, and non-complementary to each other; b) comprise a variable region and a constant region (see the non-bold region being constant and the bolded region being variable), and have sequences that are 70% or more comprised of two non-complementary and non-self-complementary nucleotides.
The disclosed region of the naturally occurring DNAs consists of 100% C and Ts which are non-complementary nucleotides.
The naturally existing fragment regions therefore meet the physical limitations of the population of primers as claimed in claims 52-65 and therefore renders the claimed population of polynucleotide primers patent ineligible.  While the kit further recites that these population of polynucleotide primers are enclosed in a container, and further packaged therein are polymerases and agents which enhance processitive, such limitations do not amount to significantly more than the judicial exceptions as they are a collection of other judicial exceptions (i.e., polymerases and proteins) Response to Arguments:
Applicants traverse the rejection (page 6, Response).
Applicants argue that if the step 2A, prong one analysis, when considering the claim “as a whole” is determined to be a “yes” (i.e., if claim recite an abstract idea, law of nature, or a natural phenomenon (aka, judicial exception), only then should the analysis under Step 2A, prong two follow, and subsequently to Step 2B when Step 2A, prong-two inquiry is a “yes”. (page 7, bottom paragraph to page 8, 1st paragraph).
Applicants state that claim 52 has been amended to recite an addition feature of kit comprising primers which are now “configured to amplify a whole genome or whole transcriptome” and further wherein the first container now comprises, “an amount of primers of the population effective to amplify the whole genome or whole transcriptome” (page 8, bottom to page 9, 1st paragraph, Response).
Applicants argue that because of this “effective amount” of primers having the characteristics for the intended usage of whole genome or whole transcriptome is not found in nature, the claims, as a whole, are not directed to a natural phenomenon (page 9, 1st paragraph).
These statements/argument have been carefully considered but have not been found persuasive for the following reasons.
Regarding the limitation regarding the primer “configured to amplify a whole genome or whole transcriptome,” now present in claim 52, this recitation does not 
Such an issue was already settled in Ambry (citation omitted), wherein claims drawn to a primer pair was deemed patent ineligible although they are specially configured to amplify a relevant portion on BRCA gene for BRCA mutation analysis.

In Ambry, the court did not consider whether the genomic DNA of BRCA could be utilized as a primer because it contained all of the primer sequences being claimed.  Rather, the issue was in whether or not the claims were “claiming” a portion of a naturally existing gene sequence.
Expounding, in Ambry, one of the patents under suit was U.S. Patent 5,747,282, with specific claims 16 and 17:

    PNG
    media_image1.png
    507
    691
    media_image1.png
    Greyscale

pair of primers (see reproduced claim 16):

    PNG
    media_image2.png
    245
    812
    media_image2.png
    Greyscale

And upon consideration of these pair of primers, the court stated the below:

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

Inferring from this, the functionality of the primers by recitation of their present intended usage (i.e., configured to amplify a whole genome or whole transcriptome) does not render the claimed subject matter patent-eligible, in much the same way the functionality of the primer pairs in Ambry decision did not render them patent-eligible.
This is because the primer pairs of the '282 patent (from Ambry) had their own specific functionality.  They were single-stranded.  They were in a pair, able to amplify a specific portion of the human genome (i.e., BRCA gene or a portion thereof).  
While a pair of primers had not existed in their physically distinct forms (i.e., two separate single-stranded nucleic acids), which together performed a function of 
Therefore, the additional recitation of the primers as presently amended does not satisfy the eligibility requirement under 101 analysis.
Lastly, the recitation of the first container comprising an amount of primers of the population effective to amplify the whole genome or whole transcriptome continues to embrace law of nature because the amount of primers present in a kit does not functionally alter fact that the claims are drawn to pieces of nucleic acids which are found in nature.  The analysis regarding the functionality inferred by the amount of primers present in the container is no different from the analysis regarding the two separate pieces of limited oligonucleotides which are found in nature.  The functionality inferred by the primers by recitation of their amounts confers no more than the functionality inferred from the two primers in Ambry having a typical primer length, failing to distinguish them from their naturally occurring counterpart (i.e., gene).
Moving on to Step 2B analysis, the additional elements in the claims (i.e., their intended usages or amounts) do not meet the significantly more threshold as kits of reagents are typically sold in the analytical art with amounts which are typically in excess so as to perform multiple assays or allow for errors.
For these reasons the claims are not deemed patent eligible under the present PEG.
Response to Arguments:
Applicants traverse the rejection (page 9).
	Applicants contend that claim 52, for example, satisfies patent eligibility test because, “the answer to Step 2A prong one is ‘No’” as claims are directed to a kit which is not directed to a law of nature of abstract idea (page 10, Response).
	This argument is simply not found persuasive because the claims are directed to and recite a judicial exception in the form of nucleic acid sequences.  The fact that the claim recite this in a form of a kit does not make it patent eligible.  This understanding should be clear when reviewing the PEG example regarding denveric acid example found on slide 92.  In this example, a “dosage unit” comprising denveric acid in a container has been determined to be not patent eligible (see slide 101).  The guidance regarding this example, when considering Step 2A, prong-1, sets forth the determination that the claim “is focused on the nature-based product limitation” (see slide 95).
	Similarly, Applicants’ present claims is primarily focused on the nature based product which are nucleic acid sequences and the recitation of the word, “kit” or “container” housing the nature based products does not render the nature based products different in structure, or function.
	Next, Applicants contend that the Office has not shown that the sequence of every primer in the claimed population is found in nature or that primers with the sequences provided in the Office Action satisfy the claim limitation of “a population configured to amplify a whole genome or whole transcriptome” (page 10, Response)
	This argument is not found persuasive because such an argument has already been struck down by the court in Ambry, where the argument of a primer pair which are configured to amplify a region of interest in BRCA was not found to be satisfactory:
“Myriad also argues that the sequences, when extracted as primers, have a fundamentally different function than when they are part of the DNA strand … We do not read the Supreme Court’s opinion in Myriad as conferring patent eligibility on composition of matter claims directed to naturally occurring DNA strands under such circumstances.  A DNA structure with a function similar to that found in nature can only be patent eligible as a composition of matter if it has a unique structure, different from anything found in nature.” (Page 9, Ambry).

	As discussed above, Applicants’ claimed kit of reagents, are not structurally different from those existing in nature.
	Applicants next contend that claims encompass more primer sequences than just a pair of primer sequences for amplifying one gene (page 11, Response).
	This argument is not commensurate in scope of the claims because the present claims simply require a “population of polynucleotide primers”.  The population requires at least two sequences.  And as shown above they embrace portions of naturally existing sequences.	
	With regard to the new claim 83, Applicants’ reasoning appears to be based on its dependency on claim 52, for which Applicants’ arguments were presented.  
	For these reasons, Applicants’ arguments are not deemed persuasive and the rejection is maintained.





Applicants traverse the rejection (page 6, Response).
Applicants argue that if the step 2A, prong one analysis, when considering the claim “as a whole” is determined to be a “yes” (i.e., if claim recite an abstract idea, law of nature, or a natural phenomenon (aka, judicial exception), only then should the analysis under Step 2A, prong two follow, and subsequently to Step 2B when Step 2A, prong-two inquiry is a “yes”. (page 7, bottom paragraph to page 8, 1st paragraph).
st paragraph, Response).
Applicants argue that because of this “effective amount” of primers having the characteristics for the intended usage of whole genome or whole transcriptome is not found in nature, the claims, as a whole, are not directed to a natural phenomenon (page 9, 1st paragraph).
These statements/argument have been carefully considered but have not been found persuasive for the following reasons.
Regarding the limitation regarding the primer “configured to amplify a whole genome or whole transcriptome,” now present in claim 52, this recitation does not distinguish the fact that the collection of primers still embrace fragments of genes which exist in nature.
Such an issue was already settled in Ambry (citation omitted), wherein claims drawn to a primer pair was deemed patent ineligible although they are specially configured to amplify a relevant portion on BRCA gene for BRCA mutation analysis.
In Ambry, the court did not consider whether the genomic DNA of BRCA could be utilized as a primer because it contained all of the primer sequences being 
Expounding, in Ambry, one of the patents under suit was U.S. Patent 5,747,282, with specific claims 16 and 17:

    PNG
    media_image1.png
    507
    691
    media_image1.png
    Greyscale

Claims 16 and 17 of the ‘282 patent are drawn to a pair of primers (see reproduced claim 16):

    PNG
    media_image2.png
    245
    812
    media_image2.png
    Greyscale

And upon consideration of these pair of primers, the court stated the below:

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

Inferring from this, the functionality of the primers by recitation of their present intended usage (i.e., configured to amplify a whole genome or whole transcriptome) does not render the claimed subject matter patent-eligible, in much the same way the functionality of the primer pairs in Ambry decision did not render them patent-eligible.
This is because the primer pairs of the '282 patent (from Ambry) had their own specific functionality.  They were single-stranded.  They were in a pair, able to amplify a specific portion of the human genome (i.e., BRCA gene or a portion thereof).  
While a pair of primers had not existed in their physically distinct forms (i.e., two separate single-stranded nucleic acids), which together performed a function of amplifying a specific portion of a human genome, the court found that the primer pairs did not satisfy the patent eligible requirement under 35 U.S.C.  
Therefore, the additional recitation of the primers as presently amended does not satisfy the eligibility requirement under 101 analysis.
Lastly, the recitation of the first container comprising an amount of primers of the population effective to amplify the whole genome or whole transcriptome Ambry having a typical primer length, failing to distinguish them from their naturally occurring counterpart (i.e., gene).
Moving on to Step 2B analysis, the additional elements in the claims (i.e., their intended usages or amounts) do not meet the significantly more threshold as kits of reagents are typically sold in the analytical art with amounts which are typically in excess so as to perform multiple assays or allow for errors.
For these reasons the claims are not deemed patent eligible under the present PEG.
Conclusion
	No claims are allowed. 
	Claim 82 is objected to for being dependent on a rejected base claim.
	Claim 82 satisfies the requirement under 35 U.S.C. 101 because the primers comprise a labeled nucleotide. Therefore, there does not exist a judicial exception in 
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 4, 2021
/YJK/